                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ANN MIKO,

                     Plaintiff,                                 8:20CV25

       vs.
                                                                 ORDER
UNITED OF OMAHA LIFE INSURANCE
COMPANY,

                     Defendant.


      This matter comes before the Court on the plaintiff’s Notice of Case Dismissal with

Prejudice (Filing No. 18) of this case. The Court being advised in the premises finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice with each party bearing its own costs and attorneys’ fees.



      Dated this 26th day of February, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
